This case was brought up by the plaintiff for the purpose of obtaining the opinion of this Court on the question as to the constitutionality of the act of the General Assembly, entitled "An act to change the jurisdiction of the courts, and the rules of pleading therein," ratified 10 March, 1866.
The statute in question is repealed by an ordinance of the Convention at its last session, upon the same subject, and there is nothing involved in the case, as it now stands, except the costs of the appeal. Under these circumstances the Court does not feel itself called upon to decide on the constitutionality of the statute, simply to dispose of a question of costs, especially as the defendant has already obtained the delay in reference to the time of pleading, which was the matter of contention.
Without entering into the question, we affirm the judgment below.
PER CURIAM.                                   Judgment affirmed.